                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


JLJ CAPITAL, LLC                §
                                §
            Plaintiff,          §
                                §
      vs.                       §
                                §                        CIVIL ACTION NO. 5:20-CV-1339
                                §
RJ AGAVE INVESTMENT MANAGEMENT,
                                §
LLC, RJV INVESTMENTS, LLC, RON  §
MILLS AND JOHN LANDAU           §
                                §
            Defendant.          §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes JLJ Capital, LLC, Plaintiff in the above numbered and styled cause (“Lender”),

and files this its Original Complaint against Defendants RJ Agave Investment Management, LLC

and RJV Investments, LLC (collectively “Borrowers”) and Ron Mills and John Landau

(collectively “Guarantors”), and in support thereof respectfully shows the following to the Court:

                                  I. SUMMARY OF DISPUTE

       1.      In May 2018, Lender loaned $1,130,000 to Borrowers (the “Loan”). Borrowers

pledged personal assets as collateral for the Loan. Guarantors executed a Guaranty of Payment

and Performance in their individual capacity to guaranty payment of the Loan to Lender.

       2.      Despite several modifications of the Loan and Lender’s good faith efforts with

Borrowers and Guarantors for over two years to reach a resolution, Borrowers failed to timely pay,

and the Loan went into default.

       3.      In October 2020, Lender sent a Notice of Default. Despite such Notice, the Loan

remains in default. As a result, Lender seeks judicial relief from this Court.
                                                 1
                                    II. JURISDICTION AND VENUE

         4.       This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332 because

Lenders and Borrowers/Guarantors are citizens of different states,1 and Lenders’ claims against

Borrowers/Guarantors exceeds $75,000.00, exclusive of interest and costs.

         5.       Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this district and a substantial

part of property that is the subject of the action is situated in this district.

         6.       This Court also has venue of this case pursuant to 28 U.S.C. § 1391(b) because this

is the judicial district in which Borrowers/Guarantors reside.

                                                 III. PARTIES

         7.       Lender is a New Jersey limited liability company with its principal office located

at 330 Changebridge Rd, Pine Brook, NJ 07058. Lender’s members are citizens of Florida.

         8.       RJ Agave Investment Management, LLC (“RJ Agave”) is a Texas limited liability

company authorized to do business in Texas. RJ Agave may be served with citation through its

registered agent, Ron Mills, 8302 Greenbriar, San Antonio, Texas 78209, or wherever it may be

found.

         9.       RJV Investments, LLC (“RJV Investments”) is a Texas limited liability company

authorized to do business in Texas. RJV Investments may be served with citation through its

registered agent, Ron Mills, 8302 Greenbriar, San Antonio, Texas 78209, or wherever it may be

found.

         10.      Guarantor Ron Mills is an individual residing in Texas and may be served with

citation at 8302 Greenbriar, San Antonio, Texas 78209 or wherever he may be found.


1
  See Bank of Am., N.A. v. Fulcrum Enters., LLC, 642 F. App’x 334, 334 (5th Cir. 2016) (“The citizenship of a limited
liability company ‘is determined by the citizenship of all of its members.”).
                                                         2
        11.      Guarantor John Landau is an individual residing in Texas and may be served with

citation at 805 Columbia Street, San Marcos, Texas 78666 or wherever he may be found.

                                                 IV. FACTS

A.      BORROWERS RECEIVE A $1,130,000 LOAN FROM LENDER.

        12.      On or around May 17, 2018, Lender and Borrowers executed a loan agreement

under which Borrowers borrowed $1,130,000.00 from Lender (the “Loan”).

        13.      The Loan provides that, among other things, Borrowers’ failure to make any

payment when due under the Loan is an event of default.

        14.      The Loan is evidenced by a Promissory Note dated May 17, 2018 in the principal

amount of $1,130,000.00 (the “Note”).2

        15.      Under the terms of the Note, Borrowers are obligated to timely pay principal and

interest payments.

        16.      The Note provides, among other things, that Borrowers’ failure to make any

payment when due under the Note is an event of default.

        17.      As collateral for the indebtedness under the Loan and Note, Borrowers executed a

Security Agreement (the “Security Agreement”), which granted Lender a first priority security

interest in Borrowers’ personal property:3

     Grant of Security Interest:

              Subject to the terms of this Security Agreement, Pledger grants to Secured Party a first
     priority security interest (except as set forth below) in the collateral set forth in Schedule A
     annexed hereto and all its proceeds to secure payment and performance of Pledger's obligation
     in this Security Agreement and any and all renewals, modifications, alterations and extensions of
     all or any part of the Secured Obligations.




2
 See Note, attached hereto as Exhibit A.
3
 See Security Agreement, attached hereto as Exhibit B. The Loan, Note, Security Agreement and all other agreements
and documents evidencing and securing the Loan are hereinafter collectively referred to as the ‘Original Loan
Documents.”
                                                        3
        18.      Under the Security Agreement, Borrowers’ failure to timely pay the Note or

perform any other obligation, covenant or liability in any written agreement between Borrowers

and Lender constitutes an Event of Default.4

        19.      Lender may “demand, collect…sue for, and foreclose on the collateral as [Lender]

desires.”5

        20.      In an Event of Default, Lender may also “declare the unpaid principal and earned

interest of the Secured Obligations immediately due in whole or in part, enforce the Secured

Obligations, and exercise any rights and remedies granted by the Texas Uniform Commercial Code

or by [the] Security Agreement.”6

        21.      The express provisions of the Security Agreement further permit Lender to recover

attorneys’ fees and other legal expenses plus interest if Borrowers fail to perform any of their

obligations and an Event of Default occurs.7

B.      THE GUARANTORS EXECUTE THE GUARANTY OF PAYMENT AND PERFORMANCE.

        22.      On or about May 17, 2018, Ron Mills and John Landau (“Guarantors”) executed a

Guaranty of Payment and Performance in their individual capacity (the “Guaranty”).8

        23.      Through      the    Guaranty,     the       Guarantors   “irrevocably,   absolutely   and

unconditionally” guaranteed to Lender and its successors and assigned “the due and punctual

payment” of the Loan.9

        24.      In the event that Guarantors breach the Guaranty or fail to timely perform any

provisions of the Guaranty, including timely payment of the Loan, the Guaranty permits Lender



4
  See Security Agreement, Events of Default, ¶ 1.
5
  See Security Agreement, Remedies of Secured Party, ¶ 1(d).
6
  See Security Agreement, Remedies of Secured Party on Default.
7
  See Security Agreement, General Provisions, ¶ 3.
8
  See Guaranty, attached hereto as Exhibit C.
9
  See Guaranty, ¶ 1.1.
                                                         4
to immediately demand payment of the Loan along with all costs and expenses, including

attorneys’ fees and court costs.10

C.      THE ORIGINAL LOAN IS MODIFIED.

        25.     On or around April 30, 2019, the Original Loan Documents were modified by a

Note and Loan Modification Agreement (the “First Modification Agreement”).

        26.     The Original Loan Documents were further modified by a Second Note and Loan

Modification Agreement dated April 30, 2019 (the “Second Modification Agreement”).

        27.     The purpose of the modifications were to aid Borrowers in timely performance of

the Loan.11

D.      BORROWERS DEFAULT ON THE MODIFIED LOAN                    AND THE     PARTIES EXECUTE        THE
        AMENDED FORBEARANCE AGREEMENT.

        28.     After the modifications, Borrowers defaulted under the Loan Documents by failing

to satisfy payment obligations when due.

        29.     As a result of such default, Borrowers and Lender executed an Amended and

Restated Forbearance Agreement on June 30, 2020 (the “Amended Forbearance Agreement”).12

        30.     Pursuant to the Amended Forbearance Agreement, Lender agreed to forbear from

any action related to the Loan until September 30, 2020 (the “Forbearance Termination Date”)

contingent upon certain conditions, including payments from the Borrower by dates certain:13




10
   See Guaranty, ¶ 1.7.
11
   The Original Loan Documents as modified by the First Modification Agreement and the Second Modification
Agreement are hereinafter referred to as the Loan Documents.
12
   See Amended Forbearance Agreement, attached hereto as Exhibit D.
13
   See Amended Forbearance Agreement, ¶ E(1).
                                                    5
              1.     Forbearance and Conditions. (a) Subject to the terms and conditions set forth
      below, Lender will forbear from exercising its remedies until September 30, 2020 (the
      "Forbearance Termination Date"). Lender's agreement to forbear until September 30, 2020 is
      contingent upon the following conditions: (i) until such time as the Loan is paid in full, Borrower
      and Guarantor will not exercise any management rights of Borrower without the prior written
      consent of Lender, (ii) on the date of the sale of the Brushy asset, Borrower shall make a
      payment of $250,000.00 to Lender to pay down the principal portion of the Loan; (iii) on the
      date of the sale of the Brushy asset, Borrower shall make a payment of $33,812.94 to Lender,
      representing the balance of the $338,129.41 IGX Ball Street, LLC escrow; (iv) on the date of the
      sale of the Brushy asset, Borrower shall make a payment to Lender of $734.75 for the servicer
      default fees and $250.00 for the Loan payoff processing fee, as set forth in the attached payoff
      statement; and . (v) between the date hereof and September 30, 2020, Borrower will proceed
      diligently and in good faith with regard to its efforts to obtain take-out financing, and shall keep
      Lender fully informed as to such efforts. In addition, all fees due under the Loan Documents
      shall accrue and be due and payable on September 30, 2020. On the Forbearance Termination
      Date or upon an earlier default of the Borrower's or Guarantor's obligations under this
      Agreement, the forbearance period shall expire automatically unless all amounts then due and
      owing under the Loan Documents are indefeasibly paid in full.

               31.   Borrowers also agreed to provide additional collateral as further security for

Borrowers’ obligations:14

             (b)     On the date hereof, Borrower will provide additional collateral as further security
     for the obligations of the Borrower and the Guarantor under the Loan Documents, as evidenced
     by the Security Agreement dated the date hereof (the "New Security Agreement"). Borrower and
     the Guarantor hereby expressly acknowledge and agree that the collateral under the New
     Security Agreement is additional collateral, and that the existing Security Agreement shall
     remain in full force and effect.

               32.   Further, Borrowers agreed that the terms of the existing Security Agreement,

including its Events of Default and Remedies provisions, would remain in full force and effect.15

               33.   Despite Borrowers’ promises, Borrowers failed to timely pay in accordance with

the express terms of the Amended Forbearance Agreement.




14
     See id.
15
     See id.
                                                      6
E.         BORROWERS CONTINUE TO BE IN DEFAULT.

           34.        Although Lender has negotiated in good faith with Borrowers to reach a

resolution, Borrowers remain in default.

           35.      As a result of Borrowers’ continued default, Lender sent Guarantors a Notice of

Default on or around October 14, 2020 (the “Notice”).16

           36.      The Notice indicated that payment of the past-due balance in the amount of

$1,325,426.55 was due to Lender by October 24, 2020 (“Payment Deadline”), and that failure to

make the required payment would result, among other things, in enforcement of Lender’s rights

and remedies owed under the Note without further notice.

           37.      Despite Lender’s demand, Borrowers and Guarantors failed to cure the default by

the Payment Deadline or provide any payment towards the amounts due and owing on the Note.

           38.      As outlined in the Notice, Borrowers are also responsible for attorneys’ fees and

interest pursuant to the terms of the Loan Documents.

           39.      Accordingly, pursuant to the Note, the Security Agreement and the Guaranty,

Lender is entitled to collect from Borrowers and/or Guarantors all amounts owed by Borrowers

along with costs of collection, including attorneys’ fees and interest.

           40.      As of October 14, 2020, the principal and interest owed on the Note amounts to

$1,325,426.55 exclusive of attorneys’ fees and costs.

                                            V. CAUSES OF ACTION

A.         COUNT ONE—BREACH OF PROMISSORY NOTE.

           41.      All preceding paragraphs are incorporated herein as if fully set forth.

           42.      Borrowers breached the Note by failing to timely pay the Loan.



16
     See Notice, attached hereto as Exhibit E.
                                                      7
        43.     Borrowers’ failure to timely pay the Loan constitutes an Event of Default under the

express terms of the Note.

        44.     Despite demand, Borrowers have not cured the Event of Default and are therefore

in breach of the Note.

        45.     As a direct result of Borrowers’ breach, Lender has suffered money damages in the

amount of the original principal of the Note plus attorneys’ fees and interest.

        46.     Lender reserves the right to seek all damages that it might suffer because of

Borrowers’ breach.

        47.     Lender further seeks reimbursement of its reasonable and necessary attorneys’ fees,

interest, and cost of court as further alleged below and as allowed under the Note and by statute.

B.      COUNT TWO—BREACH OF FORBEARANCE AGREEMENT.

        48.     All preceding paragraphs are incorporated herein as if fully set forth.

        49.     Borrowers breached the Forbearance Agreement by failing to comply with its

terms, including the specific payments referenced in the agreement and Borrowers’ provision of

additional collateral.

        50.     Borrowers’ failure to comply with their contractual obligations constitutes an Event

of Default under the Security Agreement, which is expressly incorporated into the Forbearance

Agreement.

        51.     Despite demand, Borrowers have not cured the Event of Default and are therefore

in breach of the Forbearance Agreement.

        52.     As a direct result of Borrowers’ breach, Lender has suffered money damages in the

amount of the original principal of the Note plus attorneys’ fees and interest.




                                                  8
       53.     Lender reserves the right to seek all damages that it might suffer because of

Borrowers’ breach.

       54.     Lender further seeks reimbursement of its reasonable and necessary attorneys’ fees,

interest, and cost of court as further alleged below and as allowed under the Forbearance

Agreement and by statute.

C.     COUNT THREE—BREACH OF GUARANTY.

       55.     All preceding paragraphs are incorporated herein as if fully set forth.

       56.     Guarantors failed to timely pay the Loan when Borrowers failed to comply with

their obligations.

       57.     Guarantors’ failure to timely pay the Loan constitutes a breach under the express

terms of the Guaranty.

       58.     Despite demand, Guarantors have not cured Borrowers’ default and are therefore

in breach of the Guaranty.

       59.     As a direct result of Guarantors’ breach, Lender has suffered money damages in the

amount of the original principal of the Note plus attorneys’ fees and interest.

       60.     Lender reserves the right to seek all damages that it might suffer because of

Guarantors’ breach.

       61.     Lender further seeks reimbursement of its reasonable and necessary attorneys’ fees,

interest, and cost of court as further alleged below and as allowed under the Note and by statute.

                                   VI. ATTORNEYS’ FEES

       62.     All preceding paragraphs are incorporated herein as if fully set forth.

       63.     Pursuant to Chapter 38 of the Texas Civil Practices & Remedies Code, the Security

Agreement and the Amended Forbearance Agreement, Lender seeks recovery of its reasonable


                                                 9
and necessary attorneys’ fees incurred as a result of enforcing the terms of the written agreements

between Lender, Borrower and Guarantors.

           64.      Specifically, pursuant to the terms of the Security Agreement, “[i]f [Borrowers] fail

to perform any of [their] obligations, [Lender] may perform those obligations and be reimbursed

by [Borrowers] on demand…including attorney’s fees and other legal expenses…”.17

           65.      Lender requests an award of its attorney’s fees and costs for pursuing this lawsuit

against Borrowers.

           66.      Lender perfected its right to fees under Texas law and the Security Agreement by

providing Borrowers and Guarantors with a Notice of Default on October 14, 2020.

           67.      Despite the Notice, Borrower and Guarantors continue to be in default.

           68.      As a result of Borrower and Guarantors’ failure to cure, Lender was required to

retain the services of the undersigned counsel to prosecute this action.

           69.      Lender seeks an award from this Court of the fees it has incurred to collect the

amounts owed by Borrowers and Guarantors.

                                    VII.    RESERVATION OF RIGHTS

           69.      Lender reserves all rights and remedies against Borrowers and Guarantors.

           70.      The filing of this action is not intended to be a waiver of any rights or remedies or

an election of remedies.

                                                 VIII. PRAYER

           WHEREFORE, PREMISES CONSIDERED, Lender prays that:

           a.       Borrowers and Guarantors be cited to appear and answer herein;




17
     See Security Agreement, General Provisions, ¶ 3.
                                                        10
b.   Lender be granted judgment in the amount of $1,072,554.12 as the principal amount

     due on the Note;

c.   Lender be granted judgment in the amount of $252,872.43 as interest, late charges

     and fees owed on the Note;

d.   Lender be granted judgment for prejudgment interest at the lesser of: a. the

     maximum rate allowable by law, or b. 18% per annum, as authorized by the

     Agreement;

e.   Lender be granted judgment for all costs of court;

f.   Lender be granted attorneys’ fees;

g.   Lender be granted judgment for post judgment interest at the highest rate allowable

     by law on the total amount of the judgment from the date of judgment until paid;

     and

h.   Lender be granted such other and further relief, special or general, legal or

     equitable, as Lender may be shown to be justly entitled to receive.




                                     11
                           Respectfully submitted,

                           JACKSON WALKER LLP

                           112 East Pecan Street, Suite 2400
                           San Antonio, Texas 78205
                           (210) 978-7700
                           (210) 978-7790 – Fax

                           By: /s/ Matthew J. Swantner
                               Matthew J. Swantner
                               State Bar No. 24066169
                               mswantner@jw.com
                               Amanda N. Crouch
                               State Bar No. 24077401
                               acrouch@jw.com


                           ATTORNEYS FOR PLAINTIFF/LENDER




                             12

27108496v.1 152142/00003
